Exhibit 10.2

 

 

CARS.COM INC.

EXECUTIVE SEVERANCE PLAN

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

1.

Purpose of Plan

1

 

 

 

2.

Certain Defined Terms

1

 

 

 

3.

Eligible Employees

2

 

 

 

4.

Term of the Plan

2

 

 

 

5.

Administration of the Plan

2

 

 

 

6.

Amendment or Termination of Plan

2

 

 

 

7.

Benefits under this Plan

3

 

 

 

8.

Release Requirement

4

 

 

 

9.

Timing and Form of Payment of Severance Amount

4

 

 

 

10.

No Mitigation/Offset

4

 

 

 

11.

Legal Expenses

4

 

 

 

12.

Severability; Waiver

4

 

 

 

13.

Employment Status

5

 

 

 

14.

Tax Withholdings

5

 

 

 

15.

Section 409A.

5

 

 

 

16.

Successors

6

 

 

 

17.

Governing Law

6

 

 

 

 

-i-

 

 

--------------------------------------------------------------------------------

 

Cars.com Inc.
Executive Severance Plan

1.Purpose of Plan.  The purpose of this Cars.com Inc. Executive Severance Plan
(the “Plan”) is to provide individuals who are designated as Participants in the
Plan severance benefits in the event of certain involuntary terminations of
employment.

2.Certain Defined Terms.  Certain terms used herein have the definitions given
to them in the first place in which they are used, and all other defined terms
have the meanings set forth below in this Section 2.

 

(a)

“Annual Base Salary” means a Participant’s regular rate of annual base salary as
in effect immediately preceding such Participant’s Qualifying Termination.

 

(b)

“Board” means the Company’s Board of Directors.

 

(c)

“Cause” means a termination of a Participant’s employment following the
occurrence of any of the following events, each of which shall constitute a
“Cause” for such termination:

 

(i)

any material misappropriation of funds or property of the Company or its
affiliate by the Participant;

 

(ii)

unreasonable and persistent neglect or refusal by the Participant to perform his
or her duties which is not remedied within thirty (30) days after receipt of
written notice from the Company;

 

(iii)

conviction, including a plea of guilty or of nolo contendere, of the Participant
of a securities law violation or a felony; or

 

(iv)

material violation of the Company’s employment policies by a Participant.

 

(d)

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

(e)

“Company” means Cars.com Inc.

 

(f)

“Qualifying Termination” means an involuntary termination of a Participant’s
employment by the Company (other than for Cause).  Any determination as to
whether a termination is a Qualifying Termination shall be made in the
reasonable, good faith discretion of the Committee.  In no event shall a
Participant’s voluntary termination or a termination due to a Participant’s
death or disability constitute a Qualifying Termination under this
Plan.  Additionally, a Qualifying Termination shall not occur if the
Participant’s employment is terminated in connection with a

 

- 1 -

 

 

--------------------------------------------------------------------------------

 

 

restructuring, reorganization, redundancy, merger, acquisition, sale, spinoff,
outsourcing, transfer, or other similar condition or transaction, in such
circumstances where the Participant is offered employment by the Company, a
successor organization or other entity related to the transaction with an Annual
Base Salary that is not materially less than that paid to the Participant prior
to such change.  The Company shall provide written notice of the Qualifying
Termination, and the date of a Qualifying Termination shall be the Participant’s
separation from service with the Company in accordance with the notice.

 

(g)

“Severance Multiple” means (i) with respect to a Participant who is the Chief
Executive Officer of the Company, one and one half (1.5) and (ii) with respect
to any other Participant, such number from one half (.5) to one (1.0), as
designated by the Committee.

3.Eligible Employees.  This Plan shall apply solely with respect to the
Company’s key employees who are designated by the Board or the Committee as
participants (the “Participants”). The Board or the Committee shall also
designate the Severance Multiple of each Participant who is not the Chief
Executive Officer of the Company. Designation as a Participant shall be
effective as of the date of such Board or Committee action.  The Committee and
the Board reserve the right to add new Participants or terminate the
participation of a Participant at any time and in its sole discretion, but a
Participant may not be removed from participation in the Plan or have the
Participant’s Severance Multiple reduced without at least six (6) months’
advance notice.

4.Term of the Plan.  This Plan shall be effective commencing as of June 1, 2017,
the day following the spin-off of the Company from TEGNA Inc., and shall
continue until the Committee terminates the Plan.  The termination of the Plan
shall not affect any unsatisfied obligations under this Plan that have arisen
prior to the termination with respect to Participants who have received notice
of a Qualifying Termination prior to the termination.

5.Administration of the Plan.  This Plan shall be administered by the Committee
or its delegee.  All actions taken and all determinations by the Committee shall
be final and binding on all persons claiming any interest in or under this Plan.

6.Amendment or Termination of Plan.  Following the Effective Date, the Committee
and the Board reserve the right to amend or terminate the Plan at any time, but
the amendment or termination of this Plan shall not affect any obligations under
this Plan that have arisen prior to the date of such amendment or termination
and no reduction in the benefits under this Plan through a plan amendment or
plan termination shall become effective unless the Company provides at least six
(6) months’ advance written notice to the affected Participants.

 

- 2 -

 

 

--------------------------------------------------------------------------------

 

7.Benefits under this Plan.  Upon a Qualifying Termination, a Participant shall,
subject to the terms and conditions of this Plan including Section 8, be
entitled to receive the following (the “Severance Benefits”):

 

(a)

a severance payment (the “Severance Amount”) equal to the Participant’s
Severance Multiple multiplied by the sum of: (i) the Participant’s Annual Base
Salary, plus (ii) the average annual bonus the Participant earned with respect
to the three fiscal years immediately prior to the fiscal year in which the
Qualifying Termination occurs.  For purposes of this subsection, “average annual
bonus the Participant earned with respect to the three fiscal years immediately
prior” is calculated for any fiscal year prior to the Participant’s commencement
of employment by using Participant’s target bonus percentage with respect to
Participant’s first full fiscal year of employment and annualizing the annual
bonus earned with respect the fiscal year in which the Participant commenced
employment.

 

(b)

an amount equal to the monthly COBRA cost of the Participant’s medical and
dental coverage in effect as of the Termination Date multiplied by (i) 18 for a
Participant who is the Chief Executive Officer, (ii) 12 for those Participants
with a Severance Multiple of 1.0, (iii) 6 for those Participants with a
Severance Multiple of 0.5, and (iv) a prorated number between 6 and 12 for those
Participants with a Severance Multiple between 0.5 and 1.0.

 

(c)

for stock-based awards, unless specifically provided otherwise in the award
document at the time of grant, service credit and continued vesting in such
awards for the 12-month period following a Qualifying Termination except that
for the Company’s Chief Executive Officer the service credit and continued
vesting shall be for the 18-month period following a Qualifying Termination and
shall apply only to stock-based awards granted on or after November 2, 2016 with
prior stock-based awards for the Company’s Chief Executive Officer subject to
the terms of any prior employment agreement. The stock-based awards that become
payable because of such service credit and continued vesting shall be paid at
the same time such awards would have been paid if the Participant had remained
employed for such period but no earlier than the payment date set forth in
Section 9 for the Severance Amount.  

 

(d)

a prorated portion of the Participant’s annual bonus for the fiscal year in
which the Participant is terminated based on actual performance and paid at the
time that annual bonuses are paid to similarly situated executives but no
earlier than the payment date set forth in Section 9 for the Severance Amount.

In addition, a Participant shall be paid in accordance with normal payroll
practices all earned but unpaid compensation, accrued vacation and accrued but
unreimbursed expenses required to be reimbursed through the date of termination
(the “Accrued Obligations”).

 

- 3 -

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event that a Participant experiences a
Qualifying Termination under circumstances that entitle the Participant to
compensation and benefits under the Company’s Change in Control Severance Plan,
the Participant shall receive compensation and benefits under the Company’s
Change in Control Severance Plan and not under this Plan.

 

8.Release Requirement.  A Participant shall not be entitled to the Severance
Benefits unless the Participant has signed and not revoked, within (i) 30 days
after the date of such Participant’s Qualifying Termination if such termination
is not treated as part of a group termination under the Age Discrimination in
Employment Act of 1967, as amended by the Older Worker Benefit Protection Act
(“ADEA”) or (ii) 55 days after the date of such Participant’s Qualifying
Termination if such termination is treated as part of a group termination under
ADEA, a release and covenant agreement in the form attached hereto as Exhibit A
(the “Release and Restrictive Covenant Agreement”) or such other form that the
Committee deems appropriate.  The Participant shall forfeit all rights under
this Plan if such Release and Restrictive Covenant Agreement is not executed and
irrevocable by that date.

9.Timing and Form of Payment of Severance Amount.  Subject to the Release and
Restrictive Covenant Agreement becoming effective and irrevocable on the Release
Effective Date (as defined in Exhibit A) after the Participant’s Qualifying
Termination, the Severance Amount shall be payable in a lump sum on the 5th
business day after the Release Effective Date except to the extent required by
Section 409A, if the period to execute the Release and Restrictive Covenant
Agreement spans two calendar years, the payment shall be made on the later of
the 5th business day after the Release Effective Date or the first business day
of such second calendar year.

10.No Mitigation/Offset.  A Participant shall not be required to mitigate
damages or the amount of any payment provided for under this Plan by seeking
other employment or otherwise, nor shall any payments hereunder be subject to
offset in respect of any claims that the Company may have against a Participant,
nor shall the amount of any payment provided for under this Plan be reduced by
any compensation earned as a result of such Participant’s employment with
another employer.

11.Legal Expenses.  If, with respect to any alleged failure by the Company to
comply with the terms of this Plan, a Participant institutes or responds to
legal action to assert or defend the validity of, enforce his or her rights
under, or recover damages for breach of the terms of this Plan or, following
termination of employment, the Release and Restrictive Covenant Agreement, and
thereafter the Company is found in a judgment no longer subject to review or
appeal to have breached this Plan or, following termination of employment, the
Release and Restrictive Covenant Agreement in any material respect, then the
Company shall indemnify the Participant for his or her reasonable attorneys’
fees and costs in connection with such legal action and such indemnification
payment shall be made within 60 days after such judgment.

12.Severability; Waiver.  If any provision of this Plan or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Plan which can be given
effect without the invalid or unenforceable provision, and to this end the
provisions of this Plan are to be severable.  No waiver by either party of any

 

- 4 -

 

 

--------------------------------------------------------------------------------

 

breach by the other party of any provision or conditions of this Plan shall be
deemed to be a waiver of any other provision or condition at the same or any
prior or subsequent time.

13.Employment Status.  This Plan does not constitute a contract of employment or
impose on a Participant or the Company or its subsidiaries any obligation to
retain the Participant as an employee or change the status of such Participant’s
employment to anything other than “at will.”  The Company reserves the right to
terminate a Participant for any or no reason at its convenience.

14.Tax Withholdings.  The Company may withhold from any payments due to a
Participant hereunder, such amounts as the Company may determine are required to
be withheld under applicable federal, state and local tax laws.

15.Section 409A.

 

(a)

General.  It is intended that payments and benefits made or provided under this
Plan shall not result in penalty taxes or accelerated taxation pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Plan shall be interpreted and administered in accordance with that intent;
however, the Company shall not be responsible for any such taxes.  If any
provision of the Plan would otherwise conflict with or frustrate this intent,
that provision will be interpreted and deemed amended so as to avoid the
conflict.  Any payments that qualify for the “short-term deferral” exception,
the separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception.  For purposes of the limitations
on nonqualified deferred compensation under Section 409A of the Code, each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A of the Code.  In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
under this Plan.  Despite any contrary provision of this Plan, any references to
termination of employment or date of termination shall mean and refer to the
date of a Participant’s “separation from service,” as that term is defined in
Section 409A of the Code and Treasury regulation Section 1.409A-1(h).

 

(b)

Delay of Payment.  Notwithstanding any other provision of this Plan to the
contrary, if a Participant is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the termination date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to a Participant under this Plan
during the six (6)-month period immediately following a Participant’s separation
from service (as determined in accordance with Section 409A of the Code) on
account of a

 

- 5 -

 

 

--------------------------------------------------------------------------------

 

 

Participant’s separation from service shall be accumulated and paid to such
Participant on the first (1st) business day of the seventh (7th) month following
such Participant’s separation from service (the “Delayed Payment Date”).  If
such Participant dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A of the Code shall be paid to the
personal representative of such Participant’s estate on the first to occur of
the Delayed Payment Date or thirty (30) calendar days after the date of his or
her death.

16.Successors.  This Plan shall be binding upon the successors and assigns of
the Company.

17.Governing Law.  This Plan shall be governed by and construed under and in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.

 

 

- 6 -

 

 

--------------------------------------------------------------------------------

 

Exhibit A
Release of Claims and Restrictive Covenant Agreement

This Release of Claims and Restrictive Covenant Agreement (this “Agreement”) is
entered into by you [____________________] and Cars.com Inc. (the “Company”) in
connection with your separation from employment with the Company and in
accordance with the Cars.com Inc. Executive Severance Plan (the
“Plan”).  Capitalized terms used and not defined herein shall have the meanings
provided in the Plan.  You and the Company agree to the following:

(1)Date of Termination.  Your final day as an employee of the Company is
_______________, 20_____ (the “Date of Termination”).

(2)Severance Benefits.  Provided that you execute this Agreement, do not later
revoke your acceptance, and that this Agreement becomes effective and
non-revocable on or before _______________, 20_____, you will receive (a) a lump
sum cash payment in the amount of $__________, less legally-required
withholdings, payable on __________, (b) continued service credit and vesting
for [12][18] months in the following stock-based awards ____________ and (c) a
prorated portion of the annual bonus, if any, for the year in which your
employment is terminated based on actual performance and paid at the time that
annual bonuses are paid to similarly situated key employees.

(3)Release Deadline.  You will receive the benefit described in paragraph 2
above only if you sign this Agreement on or before _______________, 20_____.  In
exchange for and in consideration of the benefits offered to you by the Company
in paragraph 2 above, you agree to the terms of this Agreement.

(4)Release of Claims.  You agree that this is a full and complete Release of
Claims.  Accordingly, you and the Company agree as follows:

 

(a)

The Release of Claims means that you agree to give up forever any and all legal
claims, or causes of actions, you may have, or think you have, against the
Company, any of its subsidiaries, related or affiliated companies, including any
predecessor or successor entities, and their respective directors, officers, and
employees (collectively, the “Company Parties”).  This Release of Claims
includes all legal claims that arose at any time before or at the time you sign
this Agreement; it also includes those legal claims of which you know and are
aware, as well as any legal claims of which you may not know or be aware,
including claims for breach of contract, claims arising out of any employment
agreement you may have or under the Plan, claims of intentional or negligent
infliction of emotional distress, defamation, breach of implied covenant of good
faith and fair dealing, and any other claim arising from, or related to, your
employment by the Company.  

Notwithstanding the foregoing, by executing this Release of Claims, (i) you will
not forfeit or release your right to receive your vested benefits

91004-0040/135756924.1

A-1

 

 

--------------------------------------------------------------------------------

 

under a qualified retirement plan, the Cars.com Share Appreciation Rights Plan,
or the Cars.com, LLC Long Term Incentive (but you will forfeit your right to
receive any further severance or annual bonus award); your vested outstanding
awards under the Cars.com, Inc. Omnibus Incentive Compensation Plan comprised of
[specify any outstanding vested awards] any rights to indemnification and
advancement of expenses under the Company’s By-laws and/or directors’ and
officers’ liability insurance policies; any other rights under the Plan that are
intended to survive a termination of employment; any legal claims or causes of
action arising out of actions allegedly taken by the Company after the date of
your execution of this Agreement; any rights you have under applicable workers
compensation laws; any benefits or monies paid in the normal course to employees
separating from employment such as payment of accrued but unused vacation and
reimbursement of valid and appropriate business expenses; or any other claims
that cannot lawfully be released.  The matters referenced in this paragraph are
referred to as the “Excluded Matters.”

 

(b)

Several laws of the United States and of the State of Illinois create claims for
employees in various circumstances.  These laws include the Age Discrimination
in Employment Act of 1967, as amended by the Older Worker Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation Act of 1973,
the Family and Medical Leave Act, the Employee Retirement Income Security Act,
the Americans With Disabilities Act, the Genetic Information Non-discrimination
Act, and the Virginia Human Rights Act.  Several of these laws also provide for
the award of attorneys’ fees to a successful plaintiff.  You agree that this
Release of Claims specifically includes any possible claims under any of these
laws or similar state and federal laws, including any claims for attorneys’
fees.

 

(c)

By referring to specific laws we do not intend to limit the Release of Claims to
just those laws.  All legal claims for money damages, or any other relief that
relate to or are in any way connected with your employment with the Company or
any of its subsidiaries, related or affiliated companies, are included within
this Release of Claims, even if they are not specifically referred to in this
Agreement.  The only legal claims that are not covered by this Release of Claims
are the Excluded Matters.

 

(d)

Except for the Excluded Matters, we and you agree that neither party will say
later that some particular legal claim or claims are not covered by this Release
of Claims because we or you were unaware of the claim or claims, because such
claims were overlooked, or because you or we made an error.

91004-0040/135756924.1

A-2

 

 

--------------------------------------------------------------------------------

 

 

(e)

You specifically confirm that, as far as you  know, no one has made any legal
claim in any federal, state or local court or government agency relating to your
employment, or the ending of your employment, with the Company.  If, at any time
in the future, such a claim is made by you, or someone acting on behalf of you,
or by some other person or a governmental agency, you agree that you will be
totally and completely barred from recovering any money damages or remedy of any
kind, except in the case of any legal claims or causes of action arising out of
any of the Excluded Matters.  This provision is meant to include claims that are
solely or in part on your behalf,  or claims which you  have or have not
authorized.

 

(f)

This Agreement, and the Release of Claims, will not prevent you from filing any
future administrative charges with the United States Equal Employment
Opportunity Commission (“EEOC”) or a state fair employment practices (“FEP”)
agency, nor from participating in or cooperating with the EEOC or a state FEP
agency in any investigation or legal action undertaken by the EEOC or a state
FEP agency.  However, this Agreement, and the Release of Claims, does mean that
you may not collect any monetary damages or receive any other remedies from
charges filed with or actions by the EEOC or a state FEP agency.  This Agreement
and the Release of Claims do not prohibit you from participating in an
investigation, filing a charge or otherwise communicating with any federal,
state or local government office, official or agency, including, but not limited
to, Department of Labor, National Labor Relations Board, or the Securities and
Exchange Commission.  Nothing in this Agreement shall prohibit you from seeking
and obtaining a whistleblower award from a government agency, as provided for,
protected under or warranted by applicable law, including Section 21F of the
Securities Exchange Act of 1934, as amended.

(5)Restrictive Covenants.

 

(a)

[You hereby reaffirm the Restrictive Covenant Agreement you previously entered
into (a copy of which is attached to this Agreement).] [You agree that in
consideration for the payment under paragraph 2 above, for a period of twelve
(12) months after the Date of Termination (the “Restricted Period”), you will
not, without the written consent of the Company, obtain or seek a position with
a Competitor (as defined below) in which you will use or are likely to use any
confidential information or trade secrets of the Company or its affiliates
including, but not limited to, a position in which you would have duties for
such Competitor within the United States that involve Competitive Services (as
defined below) and that are the same or similar to those duties actually
performed by you for the Company.

91004-0040/135756924.1

A-3

 

 

--------------------------------------------------------------------------------

 

 

(b)

You understand and agree that the relationship between the Company and each of
its employees constitutes a valuable asset of the Company and may not be
converted to your own use. Accordingly, you hereby agree that during the
Restricted Period, you shall not, directly or indirectly, on your own behalf or
on behalf of another person, solicit or induce any employee of the Company or
any affiliate of the Company to terminate his or her employment relationship
with the Company or any affiliate of the Company or to enter into employment
with another person or entity.  The foregoing shall not apply to employees who
respond to solicitations of employment directed to the general public or who
seek employment at their own initiative.

 

(c)

For purposes of this paragraph 5, “Competitive Services” means the business of
selling or otherwise providing a national searchable online resource to
individuals and businesses seeking to purchase, sell or lease (other than
short-term rentals) passenger cars or light trucks through internet websites or
digital platforms (including in conjunction with any competitive platform or
business listed in the last sentence of this paragraph 5(c)) or selling or
otherwise providing to third parties through such websites or platforms products
and services substantially equivalent to those included in the Customer Packages
offered by the Company and “Competitor” means any individual or any entity or
enterprise engaged, wholly or in part, in Competitive Services. The parties
acknowledge that the Company or its affiliates may from time to time during the
term of this Agreement change or increase the line of goods or services they
provide, and you agree to amend this Agreement from time to time to include such
different or additional goods and services to the definition of “Competitive
Services” for purposes of this paragraph 5.  The following is intended to
constitute a nonexclusive list of National Restricted Businesses: ADP/Cobalt,
AOL Autos, Autobytel/AutoUSA, Autolist, Autotrader.com, CarFax/HIS, CarGurus,
CarsDirect/Internet Brands, CarsforSale.com, CarSoup.com,
DealerTrack/Dealer.com, eBay Motors, Edmunds.com, KBB.com, LotLinx, MSN Autos,
TrueCar, Yahoo! Autos.]

 

(d)

[During the course of your employment and as part of the performance of your
various duties you came into the possession of information which the Company or
its affiliates consider to be Confidential and Proprietary Information and which
is not generally disclosed or made known to the trade or public.  This includes,
but is not limited to, information bearing on strategic planning, finances,
shareholder matters, budgets, audience, research, marketing, personnel,
management of the company and its affiliated companies, and relationships with
advertisers, vendors and suppliers.  You agree that unless duly authorized in
writing by the Company, you will not at any time divulge or use in connection
with any business activity any trade secrets or confidential and proprietary
information first acquired by you during and by virtue of your employment with
the Company or its affiliates.  You agree that you will

91004-0040/135756924.1

A-4

 

 

--------------------------------------------------------------------------------

 

 

not retain any copies of such materials, whether in hard copy or electronic
copy, and will not use or disclose to anyone any such Confidential or
Proprietary Information, in any form.]

 

(e)

You agree that you will not make any statements, oral or written, or cause or
allow to be published in your name, or under any other name, any statements,
interviews, articles, books, web logs, editorials or commentary (oral or
written) that are critical or disparaging of the Company, the Company’s
affiliates, or any of their operations, or any of their officers, employees or
directors.  

 

(f)

You agree that due to your position of trust and confidence the restrictions
contained in this paragraph 5 are reasonable, and the benefits conferred on you
in this Agreement are adequate consideration, and since the nature of the
Company’s business is national in scope, the geographic restriction herein is
reasonable.

 

(g)

You acknowledge that a breach of this paragraph 5 would cause irreparable injury
and damage to the Company which could not be reasonably or adequately
compensated by money damages.  Accordingly,  you  acknowledge that the remedies
of injunction and specific performance shall be available in the event of such a
breach, and the non- breaching party shall be entitled to money damages, costs
and attorneys’ fees, and other legal or equitable remedies, including an
injunction pending trial, without the posting of bond or other security.  Any
period of restriction set forth in this paragraph 5 shall be extended for a
period of time equal to the duration of any breach or violation thereof.

 

(h)

In the event of your breach of this paragraph 5, in addition to the injunctive
relief described above, the Company’s remedy shall include the forfeiture or
return to the Company of any payment made or due to you or on your behalf under
paragraph 2 above.

 

(i)

In the event that any provision of this paragraph 5 is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during which it operates or the geographic
area to which it applies, or effect any other change to the extent necessary to
render this paragraph 5 enforceable, it being acknowledged by the parties that
the representations and covenants set forth herein are of the essence of this
Agreement.  

(6)Cooperation.  You agree to fully cooperate and assist the Company in the
defense of any investigations, claims, charges, arbitrations, grievances, or
lawsuits brought against the Company or any of its operations, or any officers,
employees or directors the Company or any of its operations, as to matters of
which you have personal knowledge necessary, in the Company’s judgment, for the
defense of the action.  You agree to provide such assistance reasonably
consistent with the requirements of your other obligations and the Company
agrees to pay your

91004-0040/135756924.1

A-5

 

 

--------------------------------------------------------------------------------

 

reasonable out-of-pocket expenses incurred in connection with this assistance
and such expenses will be paid in accordance with Treasury Regulation
1.409A-3(i)(1)(iv)(A).

(7)Entire Agreement.  You agree that this Agreement contains all of the details
of the agreement between you and the Company with respect to the subject matter
hereof.  Nothing has been promised to you, either in some other written document
or orally, by the Company or any of its officers, employees or directors, that
is not included in this Agreement.

(8)No Admission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of Company
Parties.

(9)Governing Law and Venue.  All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.  The parties agree to submit to
the jurisdiction of the federal and state courts sitting in Delaware, for all
purposes relating to the validity, interpretation, or enforcement of this
Agreement.

(10)Time to Consider; Effectiveness.  Please review this Agreement
carefully.  We advise you to talk with an attorney before signing this
Agreement.  So that you may have enough opportunity to think about this offer,
you may keep this Agreement for [21(if not a group termination under ADEA)][45
(if a group termination under ADEA)] days from the date of termination of your
employment.  You acknowledge that this Agreement was made in connection with
your participation in the Plan and was available to you both prior to and
immediately at the time of your termination of employment.  For that reason you
acknowledge and agree that the [21-day]][45-day] consideration period identified
in this paragraph commenced to run, without any further action by the Company
immediately upon your being advised of the termination of your
employment.  Consequently, if you desire to execute this Agreement, you must do
so no later than _______________, 20_____.  Should you accept all the terms by
signing this Agreement on or before _______________, 20_____, you may
nevertheless revoke this Agreement within seven (7) days after signing it by
notifying ____________________ in writing of your revocation.  We will provide a
courtesy copy to your attorney, if you retain one to represent you and you
request us to do so.  If you choose to retain counsel to review and advise you
concerning this Agreement that shall be considered a personal expense on your
part and not be reimbursed or indemnified.  If you wish to accept this
Agreement, please confirm your acceptance of the terms of the Agreement by
signing the original of this Agreement in the space provided below.  The
Agreement will become effective, and its terms will be carried out beginning on
the day following the seven (7)-day revocation period  (“Release Effective
Date”).

91004-0040/135756924.1

A-6

 

 

--------------------------------------------------------------------------------

 

(11)Knowing and Voluntary.  By signing this Agreement you agree that you have
carefully read this Agreement and understand its terms.  You also agree that you
have had a reasonable opportunity to think about your decision, to talk with an
attorney or advisor of your choice, that you have voluntarily signed this
Agreement, and that you fully understand the legal effect of signing this
Agreement.

Date:

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

CARS.COM INC.

 

 

 

By:

 

 

 

Title:

 

91004-0040/135756924.1

A-7

 

 